 LE ROT DIVISION, WESTINGHO JSE AIRBRAKE CO.271position, without prejudice to her seniority or other rights and privileges, and makeher whole for any loss of pay she may have suffered by reason of the discriminationagainst her, by payment to her of a sum of money equal to that which she wouldnormally have earned as wages from the date of her discharge to the date of aproper offer of reinstatement, less her netearningsduring said period,27 such sum tobe computed according to the formula set forth in F. W.Woolworth Company,90NLRB 289, 291-294. Respondent should also be required to make available tothe Board or its agents such reports and records as the Board requires in accordancewith the foregoing decision.In view of the nature,-extent, and variety of the unfair labor practices committedby Respondent, including the discriminatory discharge of an employee, the commis-sionby Respondent of similar and other unfair labor practices in the future mayreasonably be anticipated.The remedy should be coextensive with the threat. 1shall therefore recommend that Respondent be ordered to cease and desist from in-fringing in any manner upon the rights guaranteed to employees by Section 7 of theAct.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in and has been engaged in commerce within the mean-ing of Section 2 (6) of the Act.2.The above-named Union is a labor organization within themeaning of Section2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employmentofMarieSmith Barron, thereby discouraging membership in the above labororganization,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act.4.By such discrimination, and by interrogation, threats of reprisal,promises ofbenefits, and other conduct found above, thereby interfering with,restraining, andcoercing employees in the exercise of rights guaranteed by Section 7 of the Act,Respondent has engagedin and is engagingin unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent has not violated the Act by its discharge of Kermit P. Hurst, FannieLouise Hurst, and Ceab Smith, nor by acts or conduct of Robert Carl Rogers, DorrisAnderson, or Guy Hamrick, nor by threats of discharge or other reprisal uttered byJohn Sanders. It has not violated Section 8 (a) (3) of the Act in connection with thevoluntary termination of employment by Opal Hollingworth and Kathleen Streeter.[Recommendationsomitted from publication.]27Crossett Lumber Company,8 NLRB 440.Le Roi Division,Westinghouse AirbrakeCo.andSam C. Corso,et al., PetitionersandInternationalUnion, UnitedAutomobile,Aircraft & AgriculturalImplementWorkers of America, CIO.Case No. 13-RD-238. July 25, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition for decertification duly filed under Section 9 (c) ofthe National Labor Relations Act, a hearing was held before JosephCohen, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.113 NLRB No. 32. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Petitioners, employees of the Employer, assert that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.The Union, a labor organization, is the certified bargaining repre-sentative of employees of the Employer and claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioners seek a decertification election in a unit of "allmethods engineers."They contend that this unit consists of time-study engineers and process and methods engineers.The Union con-tends that the unit also includes project engineers, process engineers,and the draftsman-detailer.The Employer agrees with the Peti-tioners.Since 1936, the Union has represented the Employer's productionand maintenance employees.Following a Board-directed election inCase No. 13-RC-2821,2 the Union was certified on December 5, 1952,as the collective-bargaining representative of the Employer's methodsengineers.Subsequent to the certification, the Employer's -MethodsDepartment became known as the Industrial Engineering Depart-ment, and the department was enlarged to include additional em-ployees in new classifications.Because of this change, the Employerand the Union could not reach an agreement as to which classificationsof employees should be included or excludedfromthe certified unit.As a result, no contract was ever executed.There are presently 11 employees in the Industrial EngineeringDepartment : 4 time-study engineers, a process and methods engineer,4 project engineers, a process engineer, and a draftsman-detailer.Time-study engineers make time studies on the Employer's operationsto establish a basis for fixing pay rates.The process and methodsengineer prepares route sheets that specify the sequence of operations,and the tools to be used as parts move through the manufacturingprocess.Project engineers handle special assignments involving allphases of industrial engineering; they also rearrange equipment inthe plant, and work on programs involving the reduction of manu-facturing costs.At times they work with the time-study engineers1TheUnion, inits brief,contendsthat thepetition herein should be dismissed because(1) it was filed within 6 months of the dismissalof a decertificationpetition in the sameunit here involved , and (2) there is pending befoie theBoard unfair labor practice chargestiled by the UnionWe find these contentions to be withoutmeritAs to (1), the earlierdecertificationpetitionwas found to beimproperly filed andwas dismissed"without preju-dice"Under such circumstancesthereis nowaitingpeiiod iequiied for the filing of anew petitionAs to (2), the Board's records showthat theRegional Dnector refused toissue complaints upon the Union's chargesand that theGeneral Counsel thereafter onappeal sustained his action2Not reported in printed volumes ofBoard Decisions and Orders(At that time, theEmployer, Le Rol Division,was an independent company,the Le Rol Company ) LE ROI DIVISION, WESTINGHOUSE AIRBRAKE CO.273in establishing standards to be used in making time studies.Theprocess engineer establishes standard procedures for the Employer'soperations and processes, and prepares route sheets for componentsand assemblies on new or complex parts.He occasionally works withtime-study engineers.The draftsman-detailer draws equipment lay-outs, and collects engineering data.All the employees in question aresalaried.They do not interchange with other employees, and all areunder the immediate supervision of the superintendent of production.The parties are in agreement that these employees are not profes-sional employees. It is clear from the nature of their duties that theyare technical employees, and we so find.In finding a unit of methods engineers in Case No. 13-RC-2821 tobe appropriate, the Board stated in part:. . . In a previous case involving these employees,Le Roi Com-pany,98 NLRB No. 24, the Board found that the methods engi-neers were not confidential employees.The Board hereby reaf-firms that finding as well as the companion conclusion that themethods engineers are in a technical category.While inLe RoiCompany, supra,we held that the methods engineers could notconstitute a separate unitbecause of the exclusion of other tech-nical employees,the instant record shows that the only remainingunrepresented employees doing work of a technical nature are thefield engineer, coordinating engineer, consulting engineer on aircompressors and the junior field engineer.The record also showsthat these latter employees' . .. duties, interests, and conditionsof employment are greatly divergent from those of the methodsengineers, and are managerial in character.Accordingly we shallexclude them from the unit, and asthe methods engineers com-prise a residual group of unrepresented technical employees,thereasons cited previously for denying them a separate unit are nolonger valid. [Emphasis supplied.]As the Employer's production and maintenance employees have beenseparately represented since 1936, it is thus apparent that the unitfound appropriate in Case No. 13-RC-2821,supra,was a residual unitof unrepresented technical employees. It follows therefrom that theUnion's position is correct, and that the certified unit includes all thetechnical employees here in question.Such unit, moreover, is an ap-propriate unit of technical employees.3Upon all the facts, we find that all time-study engineers, processand methods engineers, project engineers, process engineers, anddraftsmen-detailers, at the Employer's Wrest Allis, Wisconsin, internalcombustion engine and air compressor plant, excluding all supervisors3 SeeE I Dupont de Nemouis and Company,Inc, 107 NLRB 734, at 740, Ladish Co.,100 NLRB 159, at 163,The Monai cla Machine Tool Co,98 NLRB 1243, at 1245. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election 4 omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.4 The Petitioner submitted an adequate showing of interest among the employees Inthe unit it sought to decertify.However, in view of our finding that the unit shouldencompass all technical employees, we hereby instruct the Regional Director not to pro-ceed with the election herein directed until he shall have first determined that the Peti-tioner has made it sufficient showing of interest among the employees in the unit foundappiopt iate bet einComus Manufacturing Co., Inc.andAmalgamated ClothingWorkers ofAmerica, CIO,Petitioner.Case No. 1-I?C-4024.July X5,1955DECISION, ORDER, AND DIRECTION OF SECONDELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on May 11, 1955, underthe direction and supervision of the Regional Director for the FirstRegion among the employees in the stipulated unit.Upon completionof the election,all parties were furnished a tally of ballots.Thetally showed that of approximately 137 eligible voters, 129 cast validballots, ofwhich 42were for and 87 were against the Petitioner.The tally also showed that there were three challenged ballots.On May16, 1955, the Petitioner filed timely objections to conductaffecting the results of the election.The RegionalDirector investi-gated the objections and on June 15, 1955, duly issued and servedupon the parties his report on objections, in which herecommendedthat the election held on May 11,1955,be set aside.On June 25,the Employerfiled timelyexceptions to the Regional Director's reporton objections.Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2(6) and(7) of the Act.4.As stipulated by the parties the following employees of theEmployer constitute a unit appropriate for the purposes of collec-113 NLRB No. 33.